

AMENDMENT TO INVESTORS’ RIGHTS AGREEMENT
STANDSTILL AND EXTENSION AGREEMENT
 
This Amendment to Investors’ Rights Agreement Standstill and Extension Agreement
(“Agreement”) is made as of September 11, 2008 (the “Effective Date”), by and
between Rubio’s Restaurants, Inc., a Delaware corporation, (“Rubio’s” or the
“Company”), and Rosewood Capital L.P., a Delaware limited partnership (the
“Investor”).
 
RECITALS
 
A.  Rubio’s and the Investor are parties to that certain Amended and Restated
Investors’ Rights Agreement, dated as of November 19, 1997, as amended on
December 31, 1997 and in May 1998 (the “Rights Agreement”), wherein Rubio’s
granted to the Investor certain registration rights.
 
B.  On May 7, 2007, Rubio's and the Investor entered into an Investors' Rights
Agreement Standstill and Extension Agreement which provided, among other things,
for an extension of the expiration date applicable to the Investor's
registration rights and modified the registration rights originally granted
under the Rights Agreement (the "Original Extension Agreement").
 
C.  The Original Extension Agreement superseded the Investors’ Rights Agreement
Standstill and Extension Agreement, dated March 12, 2004, and the Investors’
Rights Agreement Standstill and Extension Agreement, dated July 28, 2005.
 
D.  Given the current state of market conditions, the trading range of Rubio’s
common stock and the current operating performance of the Company, the Investor
desires to obtain a further extension of, and modification of its registration
rights.
 
E.  The Company is willing to grant to the Investor a further extension of its
registration rights through December 31, 2010 in exchange for the Investor
agreeing not to exercise any demand registration rights on or before December
31, 2008.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Extension of Registration Rights. Beginning on the Effective Date and
extending through December 31, 2010, Rubio’s hereby grants to the Investor the
same rights, if any, held by the Investor as of the Effective Date under Section
1.2, 1.3, 1.4, 1.6, 1.7, 1.8, 1.9, 1.10, 1.11, 1.12 and 1.14 of the Rights
Agreement, as amended by the Original Extension Agreement, provided, that in the
event that the Company exercises its right to defer the filing of a Form S-3
registration statement pursuant to Section 1.12(b)(3) or to suspend the use of a
Form S-3 registration statement pursuant to Section 1.12(d) of the Rights
Agreement, the Investor’s rights shall be extended from December 31, 2010 by the
number of days of any deferral and any suspension. Such rights shall be governed
by the relevant terms and conditions as set forth in the Rights Agreement, which
terms are hereby incorporated by reference, provided that the Investor shall be
considered the “Holder” as that term is used in the Rights Agreement.
 
2.  Standstill. Beginning on the Effective Date and extending through December
31, 2008, the Investor will not exercise any demand registration rights, as
described in Sections 1.2 or 1.12 of the Rights Agreement, as amended by the
Original Extension Agreement, that it is entitled to exercise.
 

--------------------------------------------------------------------------------


3.  Miscellaneous.
 
(a)  Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Investor.
 
(b)  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
(c)  Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
(d)  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile transmission, or when so received in the case of mail or
courier, and addressed as set forth on the signature page of this Agreement.
 
(e)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
(f)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
(g)  Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
(h)  Entire Agreement. This Agreement, the Rights Agreement and the Original
Extension Agreement, constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof.
 
(i)  Effect of Amendment. Except as expressly modified by this Agreement, the
Original Extension Agreement shall remain unmodified and in full force and
effect.
 
(j)  No Third Party Beneficiaries. This Agreement and all conditions and
provisions hereof are and are intended to be for the sole and exclusive benefit
of Rubio’s and the Investor and for the benefit of no other party to the Rights
Agreement (or any successors or assigns).
 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.
 
Company:
RUBIO’S RESTAURANTS, INC.
a Delaware corporation
 
By:      /s/ Daniel E. Pittard                
Daniel E. Pittard
President and Chief Executive Officer
 
Address:
1902 Wright Place, Suite 300
San Diego, CA 92008
Fax No.: (760) 602-5113
   
Investor:
ROSEWOOD CAPITAL, L.P.
By: Rosewood Associates, L.P.
Its: General Partner
 
By:      /s/ Kyle A. Anderson            
Kyle A. Anderson,
Managing Director
 
Address:
One Maritime Plaza, Suite 1575
San Francisco, CA 94111
Fax No.: (415) 362-1192


